UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (4.1%) Boeing Co. (The) 76,500 $6,992,865 General Dynamics Corp. 66,600 4,925,736 Honeywell International, Inc. 155,400 11,428,116 L-3 Communications Holdings, Inc. 105,300 8,555,625 Northrop Grumman Corp. 118,500 8,975,190 Raytheon Co. 80,000 4,910,400 Rockwell Collins, Inc. 59,000 3,712,280 United Technologies Corp. 109,400 9,987,126 Air freight and logistics (0.3%) FedEx Corp. 46,500 4,371,465 Airlines (0.5%) Copa Holdings SA Class A (Panama) 16,700 2,097,186 Southwest Airlines Co. 340,500 4,664,850 Auto components (1.0%) Johnson Controls, Inc. 110,800 3,879,108 Lear Corp. 44,100 2,548,098 Magna International, Inc. (Canada) 38,500 2,316,545 TRW Automotive Holdings Corp. (NON) 92,011 5,527,101 Automobiles (0.3%) Ford Motor Co. 355,700 4,876,647 Beverages (2.4%) Coca-Cola Co. (The) (S) 244,300 10,341,219 Coca-Cola Enterprises, Inc. 221,400 8,109,882 Dr. Pepper Snapple Group, Inc. 62,500 3,051,875 PepsiCo, Inc. 157,400 12,980,778 Biotechnology (2.2%) Amgen, Inc. 104,500 10,889,945 Celgene Corp. (NON) 86,300 10,189,441 Cubist Pharmaceuticals, Inc. (NON) 87,100 3,999,632 Gilead Sciences, Inc. (NON) 146,322 7,409,746 Building products (0.2%) Masco Corp. 144,300 2,805,192 Capital markets (3.3%) Ameriprise Financial, Inc. 71,700 5,343,801 Apollo Global Management, LLC. Class A 173,800 4,678,696 Artisan Partners Asset Management, Inc. (NON) 32,658 1,218,143 Charles Schwab Corp. (The) 176,800 2,998,528 Goldman Sachs Group, Inc. (The) 92,100 13,453,047 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (NON) (S) 120,376 1,369,879 Manning & Napier, Inc. 114,051 1,997,033 Morgan Stanley 336,300 7,449,045 State Street Corp. 158,100 9,244,107 Chemicals (2.2%) Celanese Corp. Ser. A 61,500 3,038,715 CF Industries Holdings, Inc. 19,600 3,655,596 Dow Chemical Co. (The) 105,643 3,582,354 Huntsman Corp. 184,221 3,474,408 LyondellBasell Industries NV Class A 68,100 4,133,670 Monsanto Co. 80,800 8,631,056 Valspar Corp. 36,000 2,297,520 W.R. Grace & Co. (NON) 51,000 3,932,610 Commercial banks (2.9%) Capital Bank Financial Corp. Class A (NON) 255,660 4,568,644 First Southern Bancorp, Inc. Class B (F) (NON) 112,320 499,824 National Bank Holdings Corp. Class A 232,700 4,202,562 PNC Financial Services Group, Inc. 109,171 7,410,527 Wells Fargo & Co. 660,398 25,081,916 Commercial services and supplies (1.1%) ADT Corp. (The) (NON) 132,400 5,777,936 Cintas Corp. (S) 91,500 4,105,605 G&K Services, Inc. Class A 37,336 1,754,419 Pitney Bowes, Inc. 314,800 4,363,863 Communications equipment (2.2%) Arris Group, Inc. (NON) 115,500 1,906,905 Cisco Systems, Inc. 922,400 19,296,608 Qualcomm, Inc. 166,100 10,235,082 Computers and peripherals (4.1%) Apple, Inc. 93,667 41,471,064 EMC Corp. (NON) 316,600 7,101,338 Hewlett-Packard Co. 256,740 5,288,844 SanDisk Corp. (NON) 104,299 5,469,440 Construction and engineering (0.3%) Fluor Corp. 76,700 4,370,366 Consumer finance (0.2%) Discover Financial Services 74,000 3,236,760 Containers and packaging (0.6%) Owens-Illinois, Inc. (NON) 127,000 3,337,560 Rock-Tenn Co. Class A 26,000 2,603,640 Sealed Air Corp. 124,400 2,751,728 Diversified financial services (5.2%) Bank of America Corp. 1,218,142 14,995,328 Citigroup, Inc. 360,417 16,817,057 JPMorgan Chase & Co. 827,673 40,564,254 Nasdaq OMX Group, Inc. (The) 90,600 2,670,888 Diversified telecommunication services (2.2%) AT&T, Inc. 452,905 16,965,821 Intelsat SA (Luxembourg) (NON) 71,332 1,437,340 Iridium Communications, Inc. (NON) (S) 506,197 3,396,582 Verizon Communications, Inc. 192,300 10,366,893 Electric utilities (1.3%) American Electric Power Co., Inc. 120,500 6,197,315 FirstEnergy Corp. 116,600 5,433,560 NV Energy, Inc. 145,200 3,140,676 PPL Corp. (S) 123,300 4,115,754 Electrical equipment (0.2%) Rockwell Automation, Inc. 41,800 3,543,804 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 175,300 2,541,850 Energy equipment and services (1.9%) Ensco PLC Class A (United Kingdom) 56,900 3,281,992 Halliburton Co. 135,400 5,791,058 Helmerich & Payne, Inc. (S) 48,300 2,831,346 Nabors Industries, Ltd. 316,200 4,676,598 Schlumberger, Ltd. 145,624 10,838,794 Food and staples retail (3.0%) Costco Wholesale Corp. 40,500 4,391,415 CVS Caremark Corp. 238,810 13,893,966 Kroger Co. (The) 261,700 8,997,246 Safeway, Inc. 66,500 1,497,580 Wal-Mart Stores, Inc. 131,000 10,181,320 Walgreen Co. 96,400 4,772,764 Food products (0.3%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 461,604 3,535,887 Pinnacle Foods, Inc. (NON) 41,346 986,929 Gas utilities (0.3%) UGI Corp. 89,300 3,659,514 Health-care equipment and supplies (2.4%) Abbott Laboratories 158,800 5,862,896 Becton, Dickinson and Co. (S) 33,900 3,196,770 CareFusion Corp. (NON) 108,700 3,634,928 Covidien PLC 113,100 7,220,304 Medtronic, Inc. 139,700 6,521,196 Stryker Corp. (S) 58,700 3,849,546 Zimmer Holdings, Inc. 55,000 4,204,750 Health-care providers and services (2.3%) Aetna, Inc. 125,031 7,181,781 Cardinal Health, Inc. 90,800 4,015,176 CIGNA Corp. 53,400 3,533,478 Community Health Systems, Inc. 60,900 2,775,213 HCA Holdings, Inc. 129,500 5,165,755 Omnicare, Inc. 64,400 2,818,788 UnitedHealth Group, Inc. 130,900 7,844,837 Hotels, restaurants, and leisure (1.3%) Ignite Restaurant Group, Inc. (NON) 99,627 1,737,495 McDonald's Corp. 79,200 8,089,488 Red Robin Gourmet Burgers, Inc. (NON) 67,100 3,245,627 Royal Caribbean Cruises, Ltd. 84,300 3,079,479 Wyndham Worldwide Corp. 48,800 2,931,904 Household durables (0.8%) Leggett & Platt, Inc. (S) 87,700 2,827,448 Mohawk Industries, Inc. (NON) 25,700 2,849,616 Newell Rubbermaid, Inc. 90,700 2,389,038 Whirlpool Corp. 26,000 2,971,280 Household products (1.7%) Colgate-Palmolive Co. 25,600 3,056,896 Energizer Holdings, Inc. (S) 21,000 2,028,390 Kimberly-Clark Corp. 39,200 4,045,048 Procter & Gamble Co. (The) 210,300 16,144,731 Independent power producers and energy traders (0.4%) Calpine Corp. (NON) 134,267 2,917,622 NRG Energy, Inc. (S) 115,400 3,216,198 Industrial conglomerates (0.9%) General Electric Co. 616,700 13,746,243 Insurance (3.8%) Aflac, Inc. 59,100 3,217,404 Allstate Corp. (The) 126,100 6,211,686 American International Group, Inc. (NON) 156,650 6,488,443 Berkshire Hathaway, Inc. Class B (NON) 44,280 4,707,850 Hartford Financial Services Group, Inc. (The) 185,800 5,219,122 Lincoln National Corp. 87,500 2,975,875 MetLife, Inc. 189,466 7,387,279 Prudential Financial, Inc. 160,700 9,709,494 Travelers Cos., Inc. (The) 111,000 9,480,510 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 15,900 4,035,579 Expedia, Inc. (S) 42,700 2,384,368 Priceline.com, Inc. (NON) 4,800 3,340,752 Internet software and services (2.5%) eBay, Inc. (NON) 159,700 8,366,683 ExactTarget, Inc. (NON) 62,800 1,229,624 Google, Inc. Class A (NON) 32,221 26,568,470 IT Services (3.4%) Accenture PLC Class A (S) 56,400 4,593,216 Alliance Data Systems Corp. (NON) (S) 34,700 5,960,419 Computer Sciences Corp. 182,600 8,554,810 Fidelity National Information Services, Inc. 128,100 5,386,605 IBM Corp. 63,400 12,841,036 Total Systems Services, Inc. 130,200 3,075,324 Unisys Corp. (NON) 74,880 1,432,454 Visa, Inc. Class A (S) 41,800 7,041,628 Leisure equipment and products (0.2%) Mattel, Inc. 66,600 3,040,956 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. 43,299 3,493,363 Machinery (1.8%) AGCO Corp. 51,900 2,763,675 CNH Global NV (S) 57,606 2,369,335 Dover Corp. 39,900 2,752,302 Flowserve Corp. 22,800 3,605,136 Ingersoll-Rand PLC 85,400 4,594,520 Joy Global, Inc. 57,700 3,261,204 Parker Hannifin Corp. 30,200 2,674,814 Terex Corp. (NON) 61,900 1,770,340 Trinity Industries, Inc. 64,300 2,714,103 Media (3.1%) CBS Corp. Class B 156,800 7,178,304 Comcast Corp. Class A 408,000 16,850,400 DISH Network Corp. Class A 132,600 5,196,594 Gannett Co., Inc. (S) 228,600 4,608,576 Liberty Global, Inc. Ser. C (NON) 62,100 4,201,065 Time Warner Cable, Inc. 45,100 4,234,439 WPP PLC ADR (United Kingdom) (S) 32,266 2,663,236 Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 113,000 3,438,590 Newmont Mining Corp. 63,100 2,044,440 Multi-utilities (0.3%) CenterPoint Energy, Inc. 179,900 4,439,932 Multiline retail (1.3%) Macy's, Inc. 192,100 8,567,660 Target Corp. 157,000 11,077,920 Office electronics (0.2%) Xerox Corp. 398,100 3,415,698 Oil, gas, and consumable fuels (9.0%) Alpha Natural Resources, Inc. (NON) (S) 366,003 2,715,742 Chevron Corp. 268,300 32,735,283 Exxon Mobil Corp. 480,725 42,779,718 Hess Corp. 53,800 3,883,284 LRR Energy LP 152,472 2,550,857 Marathon Petroleum Corp. 35,000 2,742,600 Murphy Oil Corp. 75,000 4,656,750 NGL Energy Partners LP 106,900 3,139,653 Noble Energy, Inc. 31,400 3,557,306 Occidental Petroleum Corp. 83,700 7,471,062 Oiltanking Partners LP (Units) 71,019 3,568,705 Phillips 66 83,700 5,101,515 Royal Dutch Shell PLC ADR (United Kingdom) 118,870 8,079,594 Suncor Energy, Inc. (Canada) 118,400 3,688,160 Valero Energy Corp. 99,600 4,015,872 Paper and forest products (0.2%) International Paper Co. 56,400 2,649,672 Personal products (0.2%) Herbalife, Ltd. (S) 84,465 3,354,105 Pharmaceuticals (6.7%) AbbVie, Inc. 239,300 11,019,765 Allergan, Inc. 33,800 3,837,990 Eli Lilly & Co. 176,400 9,769,032 Johnson & Johnson 269,800 22,995,054 Merck & Co., Inc. 211,500 9,940,500 Pfizer, Inc. 1,291,526 37,544,661 Sanofi ADR (France) 57,200 3,051,620 Professional services (0.2%) Manpowergroup, Inc. 55,800 2,966,328 Real estate investment trusts (REITs) (0.5%) American Tower Corp. Class A 44,100 3,703,959 Weyerhaeuser Co. 118,400 3,612,384 Road and rail (0.7%) Canadian National Railway Co. (Canada) 37,700 3,693,846 Union Pacific Corp. 46,000 6,806,160 Semiconductors and semiconductor equipment (1.3%) Applied Materials, Inc. (S) 251,100 3,643,461 Intel Corp. 255,700 6,124,015 Texas Instruments, Inc. 189,300 6,854,553 Xilinx, Inc. 67,100 2,543,761 Software (4.3%) Microsoft Corp. 908,100 30,058,110 Oracle Corp. 623,200 20,428,496 SAP AG ADR (Germany) (S) 61,600 4,918,760 Symantec Corp. (NON) 217,600 5,287,680 TiVo, Inc. (NON) 159,900 1,874,028 Specialty retail (2.4%) Foot Locker, Inc. 68,100 2,374,647 Gap, Inc. (The) (S) 77,100 2,929,029 Home Depot, Inc. (The) 196,200 14,391,270 Lowe's Cos., Inc. 136,300 5,236,646 Office Depot, Inc. (NON) 637,300 2,459,978 PetSmart, Inc. 39,300 2,681,832 TJX Cos., Inc. (The) 112,300 5,476,871 Textiles, apparel, and luxury goods (0.6%) Gildan Activewear, Inc. (Canada) 65,400 2,631,042 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 73,500 4,185,090 Ralph Lauren Corp. 13,700 2,487,646 Tobacco (2.1%) Altria Group, Inc. 151,000 5,513,010 Philip Morris International, Inc. 266,700 25,493,851 Wireless telecommunication services (0.1%) T-Mobile US, Inc. (NON) 154,300 1,826,912 Total common stocks (cost $1,233,307,069) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Intelsat SA Ser. A, $2.875 cv. pfd. (NON) (Luxembourg) 85,674 $4,712,070 Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 2,692,332 Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 932,687 Total convertible preferred stocks (cost $8,711,800) INVESTMENT COMPANIES (0.5%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 260,900 $7,902,661 Total investment companies (cost $4,791,434) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) (NON) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (6.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 78,580,914 $78,580,914 Putnam Short Term Investment Fund 0.04% (AFF) 12,246,803 12,246,803 Total short-term investments (cost $90,827,717) TOTAL INVESTMENTS Total investments (cost $1,337,830,020) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,458,227,942. (b) The aggregate identified cost on a tax basis is $1,341,705,627, resulting in gross unrealized appreciation and depreciation of $264,994,035 and $63,718,758, respectively, or net unrealized appreciation of $201,275,277. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $192,000, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $10,906,016 $116,211,691 $127,117,707 $4,427 $— Putnam Short Term Investment Fund * — 53,896,984 41,650,181 1,515 12,246,803 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $76,864,976. The fund received cash collateral of $78,580,914, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $171,502,774 $— $— Consumer staples 142,376,892 — — Energy 158,105,889 — — Financials 230,014,221 499,824 — Health care 201,966,167 — — Industrials 151,060,030 — — Information technology 263,509,962 — — Materials 49,571,559 — — Telecommunication services 33,993,548 — — Utilities 33,120,571 — — Total common stocks — Convertible preferred stocks — 8,337,089 — Investment companies 7,902,661 — — Preferred stocks — — 192,000 Short-term investments 12,246,803 78,580,914 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
